Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Larson, Reg. No. 40,443 on 5/6/22.

Amend Claims 1, 6, 7, 10, and 12-15 as follows: 

1. A server module assembly, comprising:
a module chassis that is configured to mount a plurality of liquid submersion cooled servers thereon, the module chassis includes a front side and a rear side, and power connectors disposed at the rear side;
a bus bar connector strip disposed at the rear side of the module chassis, the bus bar connector strip includes bus bar electrical connectors spaced from one another along a length of the bus bar connector strip, and each of the bus bar electrical connectors is electrically connected to at least two of the power connectors; and
the [[a]] plurality of liquid submersion cooled servers mounted on the module chassis, each of the liquid submersion cooled servers includes: a housing defining an interior space and having a front wall and a rear wall, a heat generating electronic computing component within the interior space, a dielectric cooling liquid within the interior space and submerging, and in direct contact with, the heat generating electronic computing component, and a server power connector connected to the rear wall and configured to blind mate connect with a respective one of the power connectors of the module chassis, whereby each one of the server power connectors directs electrical power into the interior space of [[the]] a corresponding one of the liquid submersion cooled servers for powering the heat generating electronic computing component,
wherein one of the bus bar electrical connectors is configured to be electrically connected with the server power connectors of a first one and a second one of the liquid submersion cooled servers each blind mated to a respective one of the power connectors that is electrically connected with the one of the bus bar electrical connectors,
wherein another one of the bus bar electrical connectors is configured to be electrically connected with the server power connectors of a third one and a fourth one of the liquid submersion cooled servers each blind mated to a respective another one of the power connectors that is electrically connected with the another one of the bus bar electrical connectors, and
wherein the one of the bus bar electrical connectors is configured for powering the first and second ones of the liquid submersion cooled servers in parallel with the another one of the bus bar electrical connectors configured for powering the third and fourth ones of the liquid submersion cooled servers.

6. The server module assembly of claim 1, wherein each of the liquid submersion cooled servers is mounted in a vertical orientation with the housing of each of the liquid submersion cooled servers disposed vertically.
7. The server module assembly of claim 1, wherein each of the liquid submersion cooled servers is mounted in a horizontal orientation with the housing of each of the liquid submersion cooled servers disposed horizontally.

10. A server rack, comprising a plurality of server module assemblies of claim 1 mounted on the server rack, a power shelf, and a bus bar that is electrically connected to the power shelf and that is electrically connected to the bus bar electrical connectors.

12. A [[The]] server system  comprising:
a rack;
a plurality of liquid submersion cooled servers;
a first group of the liquid submersion cooled servers mounted on the rack;
a first power shelf mounted on the rack and electrically connected to the first group of the liquid submersion cooled servers to provide electrical power to the first group;
a second group of the liquid submersion cooled servers mounted on the rack below the first group;
and a second power shelf mounted on the rack below the first group and below the first power shelf, the second power shelf is electrically connected to the second group of liquid submersion cooled servers to provide electrical power to the second group,
wherein the first group of the liquid submersion cooled servers and the second group of the liquid submersion cooled servers each comprises:
a plurality of server module assemblies, each one of the server module assemblies includes:
a module chassis that is configured to mount [[a]] the plurality of liquid submersion cooled servers of a respective one of the first and second groups thereon, the module chassis includes a front side and a rear side, and power connectors disposed at the rear side of the module chassis;
a bus bar connector strip disposed at the rear side of the module chassis, the bus bar connector strip includes bus bar electrical connectors spaced from one another along a length of the bus bar connector strip, and each bus bar electrical connector is electrically connected to at least two of the power connectors; and
the [[a]] plurality of liquid submersion cooled servers of the respective one of the first and second groups mounted on the module chassis, each of the liquid submersion cooled servers includes: a housing defining an interior space and having a front wall and a rear wall, a heat generating electronic computing component within the interior space, a dielectric cooling liquid within the interior space and submerging, and in direct contact with, the heat generating electronic computing component, and a server power connector connected to the rear wall and configured to blind mate connect with a respective one of the power connectors of the module chassis, whereby each one of the server power connectors directs electrical power into the interior space of [[the]] a corresponding one of the liquid submersion cooled servers for powering the heat generating electronic computing component,
wherein one of the bus bar electrical connectors is electrically connected with the server power connectors of a first one and a second one of the liquid submersion cooled servers each blind mated to a respective one of the power connectors that is electrically connected with the one of the bus bar electrical connectors,
wherein another one of the bus bar electrical connectors is electrically connected with the server power connectors of a third one and a fourth one of the liquid submersion cooled servers each blind mated to a respective another one of the power connectors that is electrically connected with the another one of the bus bar electrical connectors, and
wherein the one of the bus bar electrical connectors is configured for powering the first and second ones of the liquid submersion cooled servers in parallel with the another one of the bus bar electrical connectors configured for powering the third and fourth ones of the liquid submersion cooled servers.

13. The server system of claim 12, wherein the rack includes a bus bar at a rear side of the rack, and the bus bar is electrically connected to the first power shelf and to the second power shelf, and the bus bar is electrically connected to the bus bar electrical connectors of each bus bar connector strip.

14. The server system of claim 12, wherein each of the liquid submersion cooled servers is mounted in a vertical orientation with the housing of each of the liquid submersion cooled servers disposed vertically.

 15. The server system of claim 12, wherein each of the liquid submersion cooled servers is mounted in a horizontal orientation with the housing of each of the liquid submersion cooled servers disposed horizontally.

Cancel Claims 11 and 18.

Add Claims 19 and 20:

19. A server module assembly, comprising:
a module chassis that is configured to mount a plurality of liquid submersion cooled servers thereon, the module chassis includes a front side and a rear side, and power connectors disposed at the rear side, the power connectors are aligned with one another along a horizontal axis;
a bus bar connector strip disposed at the rear side of the module chassis, the bus bar connector strip is oriented vertically along a vertical axis that is perpendicular to the horizontal axis, the bus bar connector strip includes bus bar electrical connectors spaced from one another along a length of the bus bar connector strip; and
the plurality of liquid submersion cooled servers mounted on the module chassis, each of the liquid submersion cooled servers includes: a housing defining an interior space and having a front wall and a rear wall, a heat generating electronic computing component within the interior space, a dielectric cooling liquid within the interior space and submerging, and in direct contact with, the heat generating electronic computing component, and a server power connector connected to the rear wall and configured to blind mate connect with a respective one of the power connectors of the module chassis, whereby each one of the server power connectors directs electrical power into the interior space of a corresponding one of the liquid submersion cooled servers for powering the heat generating electronic computing component,
wherein one of the bus bar electrical connectors is electrically connected with the server power connector of a first one of the liquid submersion cooled servers blind mated to a respective one of the power connectors that is electrically connected with the one of the bus bar electrical connectors, and
wherein another one of the bus bar electrical connectors is electrically connected with the server power connector of a second one of the liquid submersion cooled servers blind mated to a respective another one of the power connectors that is electrically connected with the another one of the bus bar electrical connectors, and
wherein the one of the bus bar electrical connectors is configured for powering the first one of the liquid submersion cooled servers in parallel with the another one of the bus bar electrical connectors configured for powering the second one of the liquid submersion cooled servers.

	20. The server module assembly of claim 19, comprising a plurality of vertical levels of the power connectors.

Amend Specification as follows:
a.	Para. [0040], line 7, change “outlet” to --outlet 52--; and
b.	Para. [0040], line 10, change “22with” to --22 with--.

Election/Restrictions
Claims 1 and 12 are allowable. Claims 3, 5, 6, 8, 14, and 16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species A-C, as set forth in the Office action mailed on 10/21/21, is hereby withdrawn and claims 3, 5, 6, 8, 14, and 16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
The claims 1-10 and 12-17 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claims 1 or 12, comprising a bus bar connector strip disposed at a rear side of a module chassis, the bus bar connector strip includes bus bar electrical connectors spaced from one another along a length of the bus bar connector strip, and each of the bus bar electrical connectors is electrically connected to at least two of the power connectors; and a plurality of liquid submersion cooled servers mounted on the module chassis, each of the liquid submersion cooled servers includes: a server power connector connected to the rear wall and configured to blind mate connect with a respective one of the power connectors of the module chassis, whereby each one of the server power connectors directs electrical power into the interior space of a corresponding one of the liquid submersion cooled servers, wherein one of the bus bar electrical connectors is configured to be electrically connected with the server power connectors of a first one and a second one of the liquid submersion cooled servers each blind mated to a respective one of the power connectors that is electrically connected with the one of the bus bar electrical connectors, wherein another one of the bus bar electrical connectors is configured to be electrically connected with the server power connectors of a third one and a fourth one of the liquid submersion cooled servers each blind mated to a respective another one of the power connectors that is electrically connected with the another one of the bus bar electrical connectors, and wherein the one of the bus bar electrical connectors is configured for powering the first and second ones of the liquid submersion cooled servers in parallel with the another one of the bus bar electrical connectors configured for powering the third and fourth ones of the liquid submersion cooled servers.  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claims 1, 12, and all claims dependent therefrom patentable over art of record.  
The claims 19 and 20 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claim 19, comprising a bus bar connector strip disposed at a rear side of a module chassis, the bus bar connector strip is oriented vertically along a vertical axis that is perpendicular to the horizontal axis, the bus bar connector strip includes bus bar electrical connectors spaced from one another along a length of the bus bar connector strip; and the plurality of liquid submersion cooled servers mounted on the module chassis, each of the liquid submersion cooled servers includes: a server power connector connected to the rear wall and configured to blind mate connect with a respective one of the power connectors of the module chassis, whereby each one of the server power connectors directs electrical power into the interior space of a corresponding one of the liquid submersion cooled servers, wherein one of the bus bar electrical connectors is electrically connected with the server power connector of a first one of the liquid submersion cooled servers blind mated to a respective one of the power connectors that is electrically connected with the one of the bus bar electrical connectors, and wherein another one of the bus bar electrical connectors is electrically connected with the server power connector of a second one of the liquid submersion cooled servers blind mated to a respective another one of the power connectors that is electrically connected with the another one of the bus bar electrical connectors, and wherein the one of the bus bar electrical connectors is configured for powering the first one of the liquid submersion cooled servers in parallel with the another one of the bus bar electrical connectors configured for powering the second one of the liquid submersion cooled servers.  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claim 19 and all claims dependent therefrom patentable over art of record.  
The closest references to the present invention are believed to be as follows: Dailey (US 8,964,396 and 9,417,664) discloses teaches a module chassis having a bus bar connector and power connectors, but fails to disclose at least two of the power connector feeding electrical components in parallel, or a bus bar connector strip is oriented vertically to feed electrical components in parallel.  These above listed references all lack the specific structure and arrangement in claims 1, 12, or 19.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.		
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0410336 discloses a rack with a bus bar powering a plurality of servers.  US 2019/0215979 (fig. 10) discloses a module chassis (700) being powered through a bus bar connector (770).  US 10,548,245 discloses a module chassis being powered through a bus bar connector (24). US 9,622,373 discloses a module chassis (354) electrically connected to a bus bar (362) of a rack.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  5/6/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835